Citation Nr: 0844949	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a toenail 
disability.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.

6.  Entitlement to service connection for arthritis of the 
right thumb.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a sinus 
disability.

11.  Entitlement to service connection for a bilateral hip 
disability.

12.  Entitlement to service connection for left side lipoma.

13.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserves from April 1974 
to August 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) following Board remands of June 
2006 and October 2007.  This matter was originally on appeal 
from rating decisions dated in September 2003 and October 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As the Board noted in its previous remands of June 2006 and 
October 2007, the record is ambiguous as to the precise dates 
of the veteran's active duty service.  The records shows that 
the veteran entered the U.S. Army Reserves (USAR) in May 
1974.  The record also includes a document from the U.S. Army 
Reserve Personnel Command showing that the veteran retired 
from the Reserves, effective August 2001.  

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2008).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2008).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).  

The Board explained in the October 2007 remand that the 
veteran's eligibility for benefits is dependent upon the 
characterization of her service.  The record still does not 
document the dates of active duty for training or inactive 
duty training periods.  In the October 2007 remand, the Board 
requested that the agency of original jurisdiction to pursue 
this information until a responsible custodian of such 
records reports that they are unavailable or VA could 
reasonably conclude that any further effort to obtain them 
would be futile.

In response to the Board's remand, the record shows that the 
agency of original jurisdiction, via the Appeals Management 
Center (AMC) in Washington, DC, requested documents 
pertaining to the veteran's periods of service from both the 
Alabama Adjutant General and the USAR unit to which the 
veteran had been assigned.  The AMC received a negative 
response from the Adjutant General, but no response from the 
USAR unit.  The Board finds that additional efforts are 
necessary to verify the dates of service.

The agency of original jurisdiction also failed to 
readjudicate the claims and issue a supplemental statement of 
the case as directed in the Board's October 2007 remand.  The 
Board acknowledges that no additional evidence had been 
associated with the file after the Board's last remand, but 
there was medical evidence associated with the claims file 
after the agency of original jurisdiction last issued a 
supplemental statement of the case in March 2007.  
Readjudication is required.  

Accordingly, the case is REMANDED for the following action:

1.  Please request verification from 
appropriate official sources of the exact 
dates of all periods of active duty for 
training and inactive duty training for 
her US Army Reserve service.  All efforts 
and responses should be documented in the 
claims file.  

2.  If, after contact with such appropriate 
sources has been accomplished and the dates 
of active duty for training and inactive 
duty training have not been identified, a 
specific finding for the record should be 
made that any further search  would be 
futile.

3.   The appellant should be asked to 
identify the dates of her active duty for 
training and inactive duty training and 
provide any documents describing such 
training periods.

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
residuals of asbestos exposure, a left 
ankle disability, a toenail disability, 
tinea pedis, right carpal tunnel syndrome, 
arthritis of the right thumb, a left knee 
disability, bilateral hearing loss, a back 
disability, a sinus disability, a bilateral 
hip disability, left side lipoma, and a 
bilateral eye disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




